IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT KNOXVILLE              FILED
                            OCTOBER SESSION, 1996            April 28, 1997

                                                       Cecil Crowson, Jr.
STATE OF TENNESSEE,             )    C.C.A. NO. 03C01-9512-CC-00396Clerk
                                                       Appellate C ourt
                                )
      Appellee,                 )
                                )
                                )    ROANE COUNTY
VS.                             )
                                )    HON. E. EUGENE EBLEN
ALBERT SEALS, JR.,              )    JUDGE
                                )
      Appellant.                )    (Direct Appeal)



FOR THE APPELLANT:                   FOR THE APPELLEE:

HAROLD D. BALCOM, JR.                CHARLES W. BURSON
350 E., Race St., Suite 1            Attorney General and Reporter
P. O. Box 487
Kingston, TN 37763                   HUNT S. BROWN
                                     Assistant Attorney General
                                     450 James Robertson Parkway
                                     Nashville, TN 37243

                                     CHARLES HAWK
                                     District Attorney General

                                     D. ROGER DELP
                                     Assistant District Attorney
                                     Ninth Judicial District
                                     P. O. Box 703
                                     Kingston, TN 37763



OPINION FILED ________________________

AFFIRMED

JERRY L. SMITH, JUDGE
                                   OPINION


      Appellant Albe rt Seals Jr. pled gu ilty in the Roane C ounty Crimina l Court

to driving under the influence of an intoxicant. He received a sentence of eleven

months and twenty-nine days . The trial court ordere d that he serve fou r days in

the county jail with the balance of the sentence served on probation. Pursuant

to Rule 37(b)(2)(i) of the Tennessee Rules of Criminal Procedure, Appellant

reserved the following certified question of law: whether the investigatory stop of

his vehicle was b ased upon a reas onab le suspicion supported by specific and

articulable facts.



      After a revie w of the re cord, we affirm the ju dgme nt of the trial co urt.



                          I. FACTUAL BACKGROUND

      The proof shows that, on October 23 , 1994, Dep uty Herbert Ba rnard and

Depu ty Steve Bryant, both of the Roane County Sheriff's Departme nt, were called

to investigate a disturbance in which three allegedly intoxicated individuals, two

males and a female, were arguing outside the Huddle House on Gallaher Road

near K ingston, T ennes see.



      When the deputies arrived at the scene, they were told that the individu als

had left in a brown Ford Thunderbird and a blue Nissan Maxima, traveling in the

direction of the interstate. After looking for the vehicles for app roximately five

minutes with no succe ss, the depu ties stopped at a local store to discuss the

situation.   Wh ile there and a pprox imate ly twenty minutes after the original



                                         -2-
dispatch, the deputies observed a blue car that appeared to match the

description of the blue Nissan Maxima. As a result, the deputies followed the car,

which traveled a t a speed well below the spee d limit. Based upon the information

received from witnesses at the Huddle House and recognizing that an extrem ely

low rate of speed often indicates drunk driving, Deputy Barnard engaged his blue

lights. However, despite the blue lights, Appellant drove on for another quarter

mile, entered his driveway, and parked beside his house.



      When Appellant exited his vehicle, Deputy Barnard detected a strong odor

of alcohol and noticed that Appellant was unsteady on his feet.            He then

conducted field so briety te sts an d con clude d that A ppella nt was legally

intoxicated.



                            II. REASONABLE STOP

      Appellant claims that the stop was unreasonable because he did not break

any traffic laws and because his car was a different make than that described by

the witnesses at the Huddle House. Appe llant do es no t ques tion the trial cou rt's

findings of fact but rather questions the trial court's conclusions of law drawn from

the facts.



      Stopping an autom obile and deta ining its occupan ts constitutes a seizu re

within the meaning of the federal and state constitutions. State v. Binion, 900

S.W.2d 702, 705 (Ten n. Crim. App . 1994).         How ever, a police officer may

conduct an inves tigatory s top of a vehicle when the offic er has a reas onab le

suspicion, supported by specific and articulable facts, that a crime has been or

is about to be com mitted. Terry v. Ohio , 392 U.S. 1, 21 (196 8); Griffin v. State ,

                                         -3-
604 S.W.2d 40, 42 (Tenn. 1980). An investigatory stop based on re ason able

suspicion requires a lower q uantum of proof tha n proba ble caus e. State v.

Pulley, 863 S.W .2d 29, 31 (Tenn . 1993). In determ ining w hethe r reaso nable

suspicion exists, the reviewing court must consider the totality of the

circumstances. United States v. Cortez, 449 U.S. 411, 417 (1981). These

circumstances include, but are not limited to, objective observations and the

rational inferences and deductions of trained police office rs. State v. Watkins,

827 S.W .2d 293, 294 (Tenn. 199 2).

       In analyzing the reasonableness of an investigatory stop, this Court is not

bound or limited in its consideration of the facts. Instead, th is Court is e ntitled to

draw its own conclusions from the facts as fo und. State v. Mars hall, 870 S.W.2d

532,538 (T enn. Crim. A pp. 1993).



       Mindful of the fo regoin g principles of law, we conclude that, given the

unique circumstances of this case, no investigatory stop occurre d. Not all contact

between the police and a citizen constitutes a seizure. Terry v. Ohio , 392 U.S.

1, 20 n.16 (19 68); see, e.g., State v. Moore , 776 S.W .2d 933, 935 (Tenn. 198 9).

According to Appellant’s own testimony, he was on his way home when he

noticed the blue lights approximately one hundred yards from his driveway.

Instead of responding, he drove the remaining one hundred yar ds to h is

driveway, proceeded another three hundred yards up his driveway, and parked

next to his house. Presumably Appellant would not have done anything any

differen tly had no police car been following him. It was only at this point that the

officers interacte d with A ppella nt. Th e stron g odo r of alco hol an d App ellant’s

unsteadiness then gave the officers probab le cause to condu ct field sobrie ty

tests. It is our opinion that Appellant stopped his vehicle not because Officer

                                          -4-
Barnard engaged his blu e lights , but be caus e App ellant h ad arriv ed at h is

predetermined destination. Appellant’s decision to stop his vehicle was not

based upon the coercive effect of police conduct; therefore, there was no

restraint on his liberty. See Michigan v. Chesternut, 486 U.S. 56 7, 573 (1987 ).



       Even assuming that an investigatory stop did occur, the officers’ actions

were reasonable based upon the following facts: (1 ) App ellant’s car matched the

general descriptio n given b y witnesse s at the H uddle H ouse; (2) only a short

period of time transpired between the original dispatch and the observation of the

vehicle; and (3) Appellant was operating his vehicle at an extremely slow rate of

speed given the time of night and the posted speed limit. These specific and

articula ble facts are sufficient to warra nt an investigatory stop. Therefore, the trial

court pro perly den ied App ellant's m otion to su ppress .



       Accord ingly, the jud gmen t of the trial cou rt is affirmed .



                                   ____________________________________
                                   JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
GARY R. WADE, JUDGE


___________________________________
DAVID H. WELLES, JUDGE




                                           -5-